 W. PAT CROW FORGINGSW. Pat CrowForgings,Inc., a subsidiaryof TIC In-vestmentCorp.andInternational Brotherhoodof Boilermakers,Iron Ship Builders,Black-smiths,Forgers&Helpers,Local 96, AFL-CIO. Case 16-CA-12321June 17, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 17, 1987, Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, W. PatCrow Forgings, Inc., a subsidiary of TIC Invest-ment Corp., Fort Worth, Texas, its officers,agents,successors, and assigns, shall take the action setforth in the Order.'The Respondent has requested oral argument.The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. .1951).We have carefully examined the record and find no basis for reversingthe. findings.The Respondent contends in its exceptions that the effective date andduration of the agreementwere openissues onAugust 28,1985, and, ac-cordingly,that there was no meeting of the minds between the parties ona complete agreement.Union Representative Beauchamp's credited testi-mony, however,indicates that he began the August 28 meeting by re-viewing with the Respondent's representative,Hatley, the Company'soutstanding proposals,including the comprehensive initial proposal con-taining the Company's position on the effective dates of the agreement.Hatley did not claim then or at any time during the August 28 meetingthat the initial proposal on the effective dates had been withdrawn ormodified.Moreover,Union Representative Bryant'sSeptember 6, 1985letter informing Halley of the agreement's ratificationby theunion mem-bers cited the effective dates as August 18,1984, through August 17,1987. In his response,Hatley did not object to these dates.We also notethatHatley's testimony concerning open issues was discredited by thejudge.Therefore,we agree with the judge's finding that the Company'sinitial proposal regarding the effective date and duration of the contractwas on the table and subject to acceptanceby theUnion on August 28,1985.213J.O.Dodson, Esq.,for the General Counsel.Robert G.Mebus,of Dallas, .Texas, for the Respondent.Michael J. Stapp,of Kansas City, Kansas, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before me on 6 and 7 May 1986 in Ft.Worth, Texas, based on a charge filed by InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths,Forgers & Helpers, Local 96, AFL-CIO (theUnion) on 18 September 1985 and a complaint issued bytheRegionalDirector for Region 16 of the NationalLaborRelationsBoard on 7 January 1986.1 The com-plaint alleged that W. Pat Crow Forgings, Inc., a subsidi-ary of TIC Investment Corp. (Respondent) violated Sec-tion 8(a)(1) and '(5) of the Act by refusing to execute awritten collective-bargaining contract embodying agree,ments previously reached in negotiating sessions. Re-spondent's timely answer denied the commission of anyunfair labor practices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. Briefs were submitted by theGeneral Counsel, Respondent, and the Charging Party.All briefs were duly considered.On the entire record in this case and from my observa-tion of the witnesses' and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and 'inherent probability oftestimony, I make the followingFINDINGS OF FACTI.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthatW. Pat Crow Forgings, Inc., a subsidiary of TICInvestmentCorp.is a Delaware corporation engaged inthe forging of commercial and military products in Ft.Worth, Texas. Jurisdiction is not in issue. W. Pat CrowForgings, Inc., a subsidiary of TIC Investment Corp., inthe past 12 months, in the course and conduct of its busi-ness operations, purchased and received at its Ft. Worth,Texas facility goods and materials valued in .excess of$50,000 directly from points'located outside the State ofTexas. I conclude and find that W. Pat Crow Forgings,Inc., a subsidiary of TIC Investment Corp. is an employ-er engaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.The complaint alleges, Respondent admits, and I con.clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.1All datesare in 1985unless otherwise specified.289 NLRB No. 32 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIL BACKGROUNDRespondent and the Union have been parties to collec-tive-bargaining agreements in excessof 30 years. Thelatest collective-bargaining contract was extant from 18August 1981 through 17 August 1984. Currentnegotia-tions began 28 June 1984. On 28 September 1984 theUnion struck Respondent,remaining on strike until 26April 1985. Of the 20 schedulednegotiating sessions be-tween the parties, the last 2 occurred 10 May and 28August 1985. A decertification petition was filed 16 Sep-tember 1985(16-RD-1088).Respondent's bargaining committee was composed ofHarold Hatley,vice president in charge of personnel andindustrial relations.Lee Chambers, vice president of fi-nance, and Karl Arceneaux, vice president of manufac-turing and engineering.The Union'sbargaining committee included severalrank-and-file employees and, during the 14 months of ne-gotiations,was chaired by Union Representative LesterBoykin for the initial meetings,Union RepresentativeBuddy Bryant for the remainder of the meetings,except-ing the last two and union representative, Leonard Beau-champ, for thelast two meetings.2III.THE ALLEGED UNFAIR LABOR PRACTICESBubby M. Bryant testified thathe is business managerand financial secretary of theBoilermakersLodge No. 96in Ft. Worth, Texas.When the Company and the Union sat down to beginnegotiations,Lester Boykin,an Internationalrepresenta-tive of the Union, was the spokesman for the Union. Heassumed the responsibilityas spokesmanfor two or threeof the meetings. At all subsequent meetings BuddyBryantwas spokesman for the Union until LeonardBeauchamp became the representative and spokesman forthe Union at the 10 May and 28 August meeting. Duringnegotiations, there was noagreementbetween the partiesfor any procedure of adoption of tentative agreements orwithdrawal of proposals. The procedure was left to theindividual parties.Bryant recalled in the early negotiating sessions andspecifically the meeting of 31 July 1984, the meeting atwhich the Union received the Company's lengthy pro-posal, that the Company's position on termination wasthat they needed a 3-year contract. Bryant said that therewas quite a discussion on that proposal. On 21 Septem-ber 1984 the Company submitted an additional writtenproposal on safety and health.No additional written proposals were exchanged be-tween the parties until the 10 May meeting. At the meet-ing of 7 November 1984, Hatleymade an oralproposalfor a 3-year agreement, which included the Boilermakerspension plan with a 50-cent contribution per hour. The2Written contract proposals in the record,G C Exh 2,the expiredcollective-bargaining agreement,G.C Exh.3,R. Exh. 5, the Union's ini-tialproposal for changes in the expired agreement,G.C Exh. 4, theCompany's initial proposal for a complete contract;G.C Exh 5,compa-ny proposal for safety and health;GC Exh.9,company proposal onproduction downtime;G C Exh 10 additional company proposal on ar-bitration,G C Exh 11, Exh. A,2-page addendumto G CExh 9 listingmachines affected.13th meeting between the parties was held on 7 Novem-ber. Bryant has no recall that the term of the agreementwas to be anything other than 17 August 1984 throughAugust 1987.The 10May meeting began with Beauchamp askingHatley what the company proposals were. Hatley re-ferred to General Counsel's Exhibits 4, 5, 9, and 10.Bryant recalled that the 28 August meeting wasopened by Beauchamp displaying the company proposalsin front of Hatley andaskingHatley if there were anyother proposals or anything else that we have to negoti-ate in regards to. Hatley responded that what was on thetable was what had to be negotiated between the parties.Bryant stated that during the course of the negotiatingsessions the union proposals were withdrawn piece bypiece and the only portion of the union proposal thatwas viable on 28 August was that concerning the pen-sion. The Union was still making an effort to have a pen-sion included in the contract. A seniority list, roster, andwage rates as of 28 August 1985, had been requested bytheUnion during the 28 Augustnegotiating session atthe end of the meeting.Bryant conducted the ratification vote on 5 September1985. He took the agreements to the membership for rati-fication.The contract that was presented to the member-ship were the proposals on the table as of the 28 Augustmeeting.Itwas put to the membership without a pen-sion. The membership accepted the contract proposals aspresented and without a pension.On 6 September 1985 Bryant telephoned the Companyand spoke to Lee Chambers at approximately 10:30 a.m.He told Chambers that members of Local 96 had accept-ed the contract as it was presented to them. Chambersonly response was, "Okay." After talking with Cham-bers, he called for Hatley but had to leave word for himto return the call. At approximately 3 p.m. Bryant calledHatley again. He told Hatley that members of Local 96had accepted the contract and that the Union and theCompany had an agreement and he would like to set upa time when they could get together, finalize the con-tract, and put it in booklet form. Hatley asked Bryantabout the pension information he had requested andBryant told him that the information would be availablewithin a week. Hatley did not question the existence of acontract. Bryant that same day confirmed the telephoneconversation by registered letter. Approximately a weeklater Bryant called Hatley on 13 September. Hatley wasnot in and Bryant left word for him to return the call.Bryant did call Lee Chambers that same day and askedChambers about an updated seniority list, classifications,and the wages that had been requested in the last meet-ing on 28 August. Chambers replied that he had made upthe list and sent it to Hatley for his review and that hewould contact Hatley and get it to Bryant as quickly aspossible.Having not heard from Hatley, Bryant placed acall to him again on 18 September but Hatley was notavailable. The following morning he received a call fromHatley. Bryant told Hatley he was still working on thepension information and would get it to him as soon ashe could get it. Bryant asked Hatley about the senioritylist and the things he had spoken to Chambers about and W. PAT CROW FORGINGSHatley responded he would get them to him.Hatley saidhe needed the pension informationbefore he could doanything andBryant toldHatley thatthey hadan agree-ment whether he got the information on the pension ornot andthat the Unionwanted toget the contract putinto a bookletform so theycould get itput to bed.During the telephone call Hatley informed Bryant that adecertification petitionhad been filed.Hatley also toldBryant that he had sent the Union a letter.After the tele-phone conversation Bryant sent a registeredletter toHatley.LaterBryant received Hatley's 16 Septemberletter that was postmarked17 September.Bryant testified that between 6 and 19 SeptemberHatley had not stated that there was not an agreementbetween the Companyand the Union.His first indicationthat the Company thought thatno agreement existed be-tween theCompany and the Unionwas during the tele-phone conversation on 19 September.In that conversa-tionHatley stated thathe had to havethe pertinent in-formation about the pensionbeforehe could agree thatthe Unionand the Company had an agreement.Bryant identifiedthe writtenmarks on General Coun-sel'sExhibit3.The notationdeleting the additional paidholiday on7-31-84is in his handwriting.Page 5, "perexpired agreement,"means toleave the proposal as it isin the expired agreement.The Union'soriginal proposalfor duration of the agreement was 18 August1984 to 17August 1985. There is nonotationthat it was everdropped.The undatednotationsat the topof page 2refer to thefact that the Company'sproposal, page 42,will be accepted as the healthand safetyprovision. Thenotation on scheduleA indicates that at thesecond meet-ing the Union reduced their wage proposalfrom 12 to 8percent.Leonard G.Beauchamptestifiedthat he isa staff rep-resentativefor theInternational and is in charge of re-search dealingwith collectivebargaining,arbitration,pension,andhealth insurancematters.Beauchampbecame spokesmanfor the Unionin the bargaining ses-sion of10May 1985. Hatley was a spokesman for theCompany at that meeting.The meetingwas scheduled tobegin at 9:30 a.m.and actually started about 10:15 a.m.Beauchamp opened the meetingby asking Hatley whatproposals were on the table at this point in time.Hatleystated thatthe Company's proposals were contained inthe original proposal presentedat the second meeting of31 July 1984 and the Company's proposalon safety andhealth that was presentedat the 21 September 1984meeting and in additiona written proposal on the down-time.Beauchampdid not have a copy of that proposaland Hatley saidithad been given to the Union in theAprilmeeting.Hatley had a copy of it with him. Hemade copiesfor the Union and then everyone had acopy. The partiesbegin discussionwith item 1 on Gener-alCounsel's Exhibit 9. The Union wanted a definition ofmachinesand the Company wrote offa list of machinesthatwould be definedunder item1.The parties thenmoved to item 2 dealing withhalf pay for certain typesof downtime. The Companydiscussedthe possibility oflooking at some kind of bonus arrangementand incentiveprogram but there wasnever a proposal to incorporatesuch an incentive plan in thecontract. The 10 May dis-215cussion actually got started during the downtime propos-al because Hatley told the Union that the replacementworkers were more productive than the strikers. Beau-champ asked him how he made that decision and Hatleysaid they had made studies.The Union requested the in-formation and ended up in a discussionon productivity.After discussion Beauchamp asked the Company if theywere flexible on the proposal.Hatley stated the Compa-ny was flexible on that item provided that the Unionmade what they deemed to be sufficient or significantprogress in certain noneconomic areas that the Companywas concerned about.Beauchamp asked what areas.Hatley replied,Respondent's no-strike clause,the stew-ards clause,grievances procedures, and the downtimeproposal.The parties moved to item 3, specifically, theinclusion of restrooms.The parties then moved to item 4dealing with crewmembers being away from work for 5to 30 minutes.The parties then discussed the no-strikeclause and what the Company's problem was with theclause as written in the expired collective-bargainingagreement.Hatley stated that reference to the Interna-tional in the no-strike clause was something he could notaccept.Beauchamp said he could understand Hatley'sconcern and that he would look at it. The parties thendiscussed the Company'sproposal on stewards and thegrievanceprocedureon arbitration.Beauchampasked fora union caucus to consider the Company's counterpro-posals on the no-strike clause,the stewards,and griev-ance and arbitration clause.After thecaucus the Uniontold the Company that they would remove the referenceto the International constitution in the no-strike clauseand the Company agreed that the rest of the languagewas not a problem.The parties continued the meetingdiscussing the stewards and grievance and arbitrationclauses in the Company'sproposal.Before the meetingended Beauchamp asked Hatley if the Company had im-plemented any of their proposals at this point.The Com-pany said they had not implemented any of the propos-als.The meeting adjourned at approximately 7 p.m.After themeeting ended Beauchamp began reviewingthe past negotiations.In early August he contactedBuddy Bryant by telephone,Beauchamp told Bryant thatitwas his opinion that the Company was not interestedin reaching an agreement.They werejust delaying nego-tiations.Beauchamp outlined to Bryant what he thoughtthe union strategy should be.He told Bryant that thestrategyconsistedofmeeting,attempting tomakechanges, specifically in the downtime proposal,and espe-cially in the more aggressive areas, such as no pay forrestroom breaks, that type of stuff. In any event, theywould come out of the 28 August meeting with an agree-ment.They wouldagree to anything that was on thebargaining table at that meeting.Beauchamp told Bryantto do otherwise was to play into the Company's handsItwas his belief that they were just waiting until theyear was up so that the strikers could not vote in the de-certification election.Beauchamp told Bryant to talk tothe committee about that, and if there was no majorproblem,to go ahead and set up a meeting in Augustwith the Company.Bryant set a meeting for 28 August.Prior to the meeting Beauchamp reviewed his strategy 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the bargaining committee.He told the bargainingcommittee that the Union would agree to everythingthat was on the table and that would be our agreement.He wanted them not to blink an eye when he said that.He wanted them to know right up front that "that'swhat we're going to do." They understood this strategyand they agreed to it.The meeting was held as scheduled.Beauchamp againwas spokesman for the Union, Bryant was present, andHatley was spokesman for the Company. At the outsetBeauchampasked Hatley specifically what the Compa-ny's proposal for an agreement between W. Pat Crowand Lodge 96 were. Hatley replied that the companyproposals were General Counsel's Exhibits 4, 5, and 9,including the changes made on 10 May concerning thoseclauses.Hatley made no objection nor did he point outany specifics in any of the written proposals that wouldnot be considered the Company's position. Beauchampthen asked Hatley whether the Company had implement-ed any of their proposals since 10 May. Hatley repliedthey had not. Beauchamp then asked Hatley if the re-placement workers were working under the terms andconditions of the expired collective-bargaining agree-ment.Hatley said,"Yes." Theparties then began discuss-ing the downtime proposals. Specifically the reference torestroom breaks in item 3 of the downtime proposals.After discussion the Company agreed to exclude rest-room breaks from the downtime proposal. The Unionagreed.The parties then discussed item 4 which dealtwith the half pay during downtime. Beauchamp alertedHatley to the fact that with the wage rate under the ex-pired contract, several individuals, if paid half pay, theywould bereceiving less than the minimum wage. Beau-champ then requested that the Company modify item 4to provide half pay rate or the Federal minimum wage,whichever was higher. Hatley agreed that it should readthatway.With respect to General Counsel's Exhibit 9,the downtime proposal, all the Union was concernedwith was that the terms used by the Company in theirwritten downtime proposal was that which was normallyunderstood in the industry. Such as waiting on a heat,setup, trail run. Once it was understood that both theCompany and the Union defined the terms the sameway, there was nothing more to discuss. The parties thendiscussed the pension proposal. Hatley asked for explana-tions of the pension trust that Beauchamp supplied. Somewritten materials Bryant had were used to help answerhis questions. Hatley asked questions referring to anotherdocument, the trust agreement. For example, selection oftrustees, how they are selected, and the areas it repre-sents.Those items are in the trust document. They arenot reflected in the plan document. The names of thetrustees are in the plan. He also asked about forfeitureand about breaks in service for strikers. He asked wheth-er the replacement employees or the strikers could gettheir pension contributions back. Beauchamp told Hatleythat they could not. Beauchamp explained to Hatley thatthey could not get their money back because the onlyway they could receive consideration for those contribu-tionswould be if in fact they remained under the planand did not occur a break in service. Because its multi innature the employeescould conceivably, down the road,work for another contributing employer and not incur apermanent break.Beauchamp explained to Hatley that itwas a multiemployer plan. If the people were not vested,they could incur a permanent break. But if, in the periodof time they were not under covered employment theythen became employed with a contractor who was acontributing employer, they would then be back undercovered service and time and the amount of money thatwas contributed on behalf of those employees while theywere employees of W. Pat Crow would be credited tothem. If they remained out of covered employment for asufficient amount of time, they would incur permanentbreak. And if they were not vested would forfeit all con-tributions, both from W. Pat Crow or any other employ-er.Beauchamp did at one point during the discussionsmake a guarantee that some of the strikers,as a result ofbeing on strike, would not lose anything that was con-tributed with Pat Crow. The strikers were on a preferen-tial hiring list and would be recalled when openings oc-cuffed.Hatley wanted a listing of the employees who wereparticipants and also the amounts of money that hadbeen contributed on their behalf. He was told the Unioncould not supply that information because the pensiontrustwould not release it. Hatley also expressed an inter-est in becoming a trustee in the pension plan. Beauchampthen reminded Hatley that the Company's proposal toeliminate the pension trust could possibly have a nega-tive effect on the replacement employees for whom theCompany had been making contributions to the trust.Beauchamp explained the vesting procedures, and howthe employees could lose those contributions that werecredited on their behalf if the pensionplan was eliminat-ed from the contract. In addition, Beauchamp stated thatstrikers couldalso lose somebenefits if they were notvested and the requirements for maintaining those bene-fitswere discussed. A number of employees still had notreturned to work following the strike. After further dis-cussionHatley said the company position was changedfrom a definite "no" to a "maybe" on the inclusion of apension plan. The parties continued discussing the pen-sion trust proposal. There was a discussion about a joint-ly administered plan for pensions between Local 96 andthe Company, that is setting up a separate trust. TheUnion's position was that a separate trust was an imprac-tical thing for such a small union. The Union had a goodplan already in effect and did not see any reason tochange it. The Union's position on pension was to main-tain the current pension plan. The Company's originalpositionwas to have no pension at all in the contract.Since further discussion was getting them nowhere andBeauchamp did not think that a trustee for about 40 em-ployees was worth any further discussion, he turned toHatley and said, "Look, the Union while we haven't metsinceMay 10, 1985, has reviewed the negotiations, re-viewed what progress we made on May 10, reviewed theCompany'sargumentsfor their proposals, and we areprepared at this time to agree to the Company's propos-als,written proposals, that are on the table." At thatpoint Hatley looked sick, his demeanor changed, his facegot pale, and he said, "What do youmean.We've got all W. PAT CROW FORGINGSthese openissues.We can't have an agreement. We'vegot all these issues outstanding."Beauchamp asked whatissues are you talking about. Hatley said, "The pension."Beauchamp said, "What about the pension." Hatley said,"We haven't finished the discussion of the pension."Beauchampsaid,"I tried to give you all the informationIcan on the pension. Have you changed your positionon the pension."Hatley said,"No." Beauchamp asked,"Don't you have a position on the table, in writing onthe pension?" Hatley said, "Yes we do." Beauchampsaid, "Isn't that, no pension." Hatley said, "Yes, that'scorrect." Beauchamp said, "Fine we'll agree to the con-tractwith no pension." Hatley then stated, "Well, youknow,we might at some point consider the pension."Beauchamp said,"We will agree to an agreement withno pension, but if for some reason the Company later ondecides, based on review of what we said or whateveryou want,to include a pension just give us a call andwe'll put it in the new contract." Beauchamp told Hatleyhe was submitting the Company's proposals to the mem-bers without a pension plan. Beauchamp said he wouldtell the members they would be ratifying the contractwithout a pension. Hatley still expressed concern aboutwhat the members would be voting on and Beauchampsaid, "Well, I can't understand what you're so concernedabout. Can't you agree to your own proposal. These areyour proposals are they not." Hatley replied, "Yes."Beauchamp asked, "You mean to tell me you have aproblem agreeing to these proposals?" Hatley said,"Well, we don't really have a problem agreeing to any-thing we propose." Beauchamp said, "I hope you don't."Hatley ' expressed that his concern was that, he thoughtthere was some open issues. Beauchamp told him, "Asfar as the Union I'm telling you right now. We willagree to the proposals on the table." At that pointHarley took a recess and made a phone call to the presi-dent of the Company. Shortly thereafter he came backinto the room and told Beauchamp and the union com-mittee that he had talked with the -president and thepresident wanted to convey his congratulations that theyhad finally come to an agreement. Some pleasantrieswere exchanged and Beauchamp told Hatley that theUnion would be conducting a ratification vote andBryant would be handling those arrangements. Bryantwould notify him about the results of the vote. With thatthe negotiating team shook hands and the meeting endedafter lasting all day.Beauchamp identified General Counsel's Exhibit 10 asa result of the discussion he had with the Company onthe arbitration procedure. The Company had proposedchanging the location of arbitration proceedings to some-where off the company property. The Union agreed tothat reluctantly but did, in fact, agree to it. Beauchampstated that General Counsel's Exhibits 9, 10, and 11 wereon the table as company proposals at the time that theUnion accepted whatever proposals the Company had onthe table. Beauchamp identified General Counsel's Ex-hibits 12 and 13 as notes he took at the 10 May and 28August meetings. On page 5 of the 28 August notes hewrote, "Agreed to Company's proposal except for itemspreviously agreed to, tentative agreements, all items onthe table, and previously agreed to understandings sub-217ject to membership ratification." Beauchamp read an-other note on the exhibit, "The Union will vote for theproposals without a pension. If the Company agrees toinclude then the Union has no objection."On cross Beauchamp restated that in the 10 May meet-ing the "no strike clause" was agreed on by the parties.Beauchamp stated that everything else in the companyproposals remained open,unagreed at the conclusion ofthe 10 May meeting. Beauchamp stated that between the10 May and 28 August meeting there were no modifica-tions of any proposals, formally or informally.At some time during the 28 August meeting Hatleydid, during the discussion on productivity, make refer-ence to an employee performance recognition program.Beauchamp checked his notes and found that on page 3of the 10 May notes there was a reference to a bonusreward type system that they had discussed. There wasno specific proposal from the Company in regard to thebonus reward type system either oral or in writing.Beauchamp did not recall any discussion or statementsby the Company at the meetings of 10 May or 28 Augustto the effect that any contract that is retroactive over ayear the Company did not want. Beauchamp denies theduration of the contract was discussed with or raised bythe Company at either the 10 May or 18 August meet-ings.Beauchamp did not recall any statement fromHatley to the effect "you can vote on what you want,but until we have agreed on all the contract we don'thave any agreement between us."Beauchamp had no knowledge of any articles or anyproposals having been signed off as agreed to by eitherparty prior to the 10 May meeting. Beauchamp did notask the Company to sign off on anything, nor did theCompany ask him to sign off on anything.Harold Hatley testified that he is vice president of per-sonnel and industrial relations for chemical express com-pany and he was loaned to Pat Crow Forgings just forthe purpose of negotiating the contract. Hatley was thespokesman for the Company in all the negotiating ses-sions,and had the authority to reach an agreement withthe Union and enter into a contract. All company pro-posals were drafted by Hatley. There was no discussionbetween the parties with respect to any form the bar-gainingwould take or what procedure would be fol-lowed when agreements were reached. The only negotia-tion rule agreed to between the parties was that theCompany would not pay the bargaining unit people whowere members of the committee while they were negoti-ating.Hatley had been told by the Union that they hadbeen paid in the past. He had no reason to doubt it buthe was not going to do it this time.Ground rules that were agreed on between Boykinand Hatley was, "We don't have an agreement until weagree upon all open issues and all agreements are tenta-tive pending ratification by the union membership."The Union introduced at the first meeting on 28 June1984 their proposal for a new contract. The Company atthe second meeting introduced their written proposal fora contract. The Company's bargaining committee wascomposed of Hatley, Lee Chambers, and Karl Arcen-eaux. Additional company proposals in writing that were 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade in the course of the negotiations was the produc-tion downtime proposal and the safety program propos-als.In addition to these written proposals there wereseveral oral proposals made. One was the employee per-formance incentive program, another was a locally ad-ministered savings retirement plan between Local 96 andW. Pat Crow Forgings.During the course of negotiations, that is the 20 meet-ings,very few agreements were reached between theparties.After about seven or eight meetings Boykin final-ly agreed to a company proposal that anywhere in thecontract where it refers to "he" that it should refer toboth "he" and "she" or a statement that the masculinegender shall also mean the feminine gender. That agree-ment on genderwas not recorded in any particular fash-ion that Hatley knows of. He did write on his notes thetime and date it was agreed to.At the end of the 10 May meeting several issues werestillunresolved and remained so at the conclusion of the28 August meeting. They were:1.Performance incentive programItwas referred to throughoutnegotiations and was lastproposed at the 10 May meeting. Hatley made the offerto the Union to join with the Company and have amutual performance incentive program for all employeesatW. Pat Crow. The Company would base this programon excellent attendance, productivity being above stand-ard, and zero accidents for whatever period they couldagree on,whether it would be monthly or quarterly orwhat; and for such performance they would reward theemployees either cash bonus or somethingmaterial innature and a color TV or bicycle were used as examples.In the proposal the Company would share half the costand the Union would share half the cost. The Union didnot accept the proposal. The incentive program is not in-corporated in any of the written proposals. It was a pro-gram that recognized employee performance and perfectattendance. Discussions never got to the point where anyspecifics were worked out in the program, however. TheCompany did not make any modification to itsoriginalproposal. They simply just raised itagain.The last rejec-tion was the 10 May meeting.2.Duration of labor agreementItwas the company position that a 3-year labor agree-ment was to be effective at the time it was entered intoand signed, without regard to the period covered in theCompany's written proposal. The written proposal wasmodified in the third meeting when Lester Boykin wasthe spokesman for the Union. The Company has alwaysmaintainedthey wanted a 3-year contract. With regardto duration the Union had always wanted a 3-year con-tract going back to 17 August 1984. The letter Hatley re-ceived on 6 September from Buddy Bryant affirmed that.Hatley stated that the company proposal on 28 August,late in the meeting when the Union had said that theyhad a contract, was 3 years from the date they enter intoa signed agreementgoing forward.3.Employee handbookThe handbook had always been a separate book andthe Company was proposing that it become part of thecontract and be included in one book where both theUnion and the Company would share the cost. TheUnion did not want to do that.4.Production standardsProduction standards, as far as piece-work output,from time and motion studies. The Union rejected thattotally.The Company's offer was that standards will beestablished or increased pursuant to an industrial engi-neer actually doing time and motion studies to increaseor improve productivity in the plant.5.Work rulesWork rules concerning penalties, infraction of workrules, cost of printing the work rule sheets, and acknowl-edgement sheets that employees were required to sign.The Union took the position that progressive disciplinewill apply to all work rule infractions regardless of theseverity of the infraction. The Union disagreed withsharing the cost of the printing and was not agreeable toemployees signing an acknowledgement sheet once theyhad been given the work rules.6.WagesThe Company's position is what was in the originalproposal.The rates are listed with the classifications.The proposed reduction is approximately 18 percent.The Union's position was the rates of pay as outlined inthe expired labor agreement. That is, the Union was pro-posing a freeze on wages. The Union's original writtenproposal asked for an increase but they did modify thatposition later in negotiations, although they did not do soinwriting. In August 1985 the average hourly rate was$10.47.7.ProductiondowntimeThe parties discussed production downtime through-out the progress of negotiations. The Company made anoffer to help monitor production downtime. The Compa-ny proposed using timeclocks or what is called vibrationmeters, but the Union refused the timeclock offer and thevibration meters.8.Dues checkoffThe Union wanted the Company to provide them withdues checkoff or what they referredto as a dues log toget their money. As of 10 May the Company proposedno checkoff. There was a checkoff in the expired con-tract.9.Safety and health programThe safetyand health program that was proposed inwriting. W. PAT CROW FORGINGS10.ArbitrationItwas evidenced by a handwritten proposal written byHatley that was offered to the Union on 10 May. (G.C.Exh. 10.) It was discussed and Hatley had made provi-sion for the proposal to be accepted and signed off thatparticular day. The Union would not accept the proposaland refused to sign. The proposal dealt with the locationof grievance and arbitration proceedings and whetheremployees would be compensated for attending thosemeetings.The Company had proposed holding the meet-ings off company property and no longer hold them oncompany property. Job stewards required to be at themeetingswould not be compensated. That proposal isthe additional proposal on arbitration made by the Com-pany.All other arbitration is in the original companyproposal.11. Job classificationsThe old contract had 16 job classifications, the Com-pany was proposing only 6.12.Overtime notificationThe Union's position was that they wanted the Com-pany to notify the employees 3 days prior to workingovertime for the weekend. It was the Company's posi-tion that no notice was required. The Company wouldgive employees a reasonable amount of time to helpthem out but the Company did not want to be tied downto restrictive language that would require the Companyto give 3-day notice before there could be any overtimework. Hatley stated that in the expired agreement therewas a provision for overtime notification.13.Contract printing costHatley said the parties were apart on that. The Union'spositionwas that the Company would have it printedand pay for like it did in the past and the Company's po-sitionwas it was timethe Boilermakers took up the costfor it.Hatley only recalled oneagreementon any proposaltaken place in the 10 May meeting. That was the agree-mment to delete the reference to theunionconstitution inthe "No strike clause."At the start of the 28 August meeting Beauchamp heldup the Company's 70-page proposal, the safety andhealth proposal and the production downtime proposal,and asked if these are the only things opened. Hatley an-swered, "Yes." There was some discussion about Gener-alCounsel's Exhibit 11 with the Union saying they didnot have it and he proceeded to give them a copy at thatmeeting.Although his thought was that he gave it at the10 May meeting.There were three proposals on pension. One was todelete the pension plan entirely. Another wasto guaran-tee the people would not lose any money in retirementdue to their break in service during strike and giving themoney back to the employees that they have paid intothe plan. The third was the local plan between Local 96and W. Pat Crow Forgings.219The locally administered plan between Local 96 andthe Company for retirement and pension was first pro-posed at the 28 August meeting. The Company would bethe trustee of the plan and would administer the fund. Itwas to be called the savings plan and keep the moneyslocal.There was to be no administration cost for the pro-gram. The Union did not accept the proposal.Hatley recalled asking questions about the pensionplan, questions like who handles the funds, trust fundagreement, trustees of the plan, breaks in service, effectsof the strike, and people being off work."The way I interpreted the plan-all employees wouldlose their money. And we had conversation along thatline."Beauchamp answered his questions but it did nothelp him to understand the program. Hatley did make arequest for certain information about the plan-a letterfrom the Union or board of trustees guaranteeing thatnone of the employees would lose any money that theyhave in theplan asa result of the strike. Hatley also re-quested disbursements of funds from January 1984 todate for each employee based on their amounts in theplan.He also requested an accounting of funds distribu-tion preferably in the Dallas-Ft.Worth area. "So he canactually see or getan idea,does this plan really pay off?He didn't know, And if its-you know, the Company'sopinion-if its all approved-Imean,it just didn't-thehand out I looked at just didn't seem like it was the samething."There wasdiscussionabout theadministrationcost.He was concerned about onearticle inthe plan thatstated the trustees could borrow money from the plan.Beauchamp's answer as far as a lump-sum settlement orgive the money back, "it's not possible." Local adminis-tered plan, "No." Hatley did recall Beauchamp sayingthe Union would take the contract with or without theplan.But Hatley said that does not take care of the$90,000 outstanding. Beauchamp did make some state-mentsabout there being a contract. Beauchamp's firststatement was, "We will take it with or without a plan."His closingstatementwas, "Well, looks like we have acontract."Hatley responded, "No you don't. We don'thavean agreementuntilweagreeon all items and whatyou do at your Union Hall is fine, but we don't have anagreement." Following those statements Hatley took acaucus.When he returned from the caucus he told Beau-champ that the president of the Company would like forhim to relay to the committee his appreciation for themtrying to get a labor agreement together. Hatley said herequestedan itemizationof specific pension informationbefore he could go any further on negotiations. The in-formation was disbursements of funds from January 1984to the present date. How much money employees had inthe fund as of 28 August and today. How much theywould havein a plan assuminga plan on retirement wasactive.A letter from the board of trustees of the planthatwould guarantee the Company in writing that. noemployees would lose any money as a result of being out:on strike. He has not received any of that information.Hatley acknowledged that Beauchamp explained tohim during the negotiations that the Boilermaker Black-smith Pension Trust had a billion dollars in assets andwas the fifth largest pension trust in the country. Hatley 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstillwanted an accountingof thepension trust to makesure the employees'money was safe.Beauchamp alsotold him that the individual employees get an accountingof the contributions and what they have in the trust fundalthough Beauchamp did not know how often they getit.When asked "What was the Union's offer on 28August?"Hatley responded,"His opinion was, they justwanted the contractand you fill in the blanks. That wasreally my opinion."With regard to the Union's acceptance of the companyproposals:Hatley recalled that Beauchamp announced, "Weaccept the Company's proposals and we have a con-tract."Hatley stated that various conversations began be-tween different people in the room and he simply ex-cused himself and left the room and called the presidentof the Company.Hatley acknowledged that late in theevening hours on 28 August Beauchamp did say, "TheUnion accepts all the Company's proposals and we havea contract." Hatley at that time indicated that there wereopen issues,although he did notenumerate those issues.To date, Hatley has had no contact with Bryant or Beau-champ to articulate the open issues or attempt to resolvethem or set up further negotiations. Hatley stated he didoutline the openissues ina letter dated 16 September toBryant.Hatley acknowledged that during negotiations Beau-champ at one point in the discussion said,"What our po-sition is we shall take the Company proposals plus theCompany'sminutes regardingthe proposal of 10 Maywith or without a pension."Immediately thereafter,Hatley caucused with this group for about 5 minutes andthen he made a phone call.Hatley returned approximate-ly 20 minutes later. At that point Beauchamp said, "Wetentatively agree on everything on the table with orwithout apension."Hatley stated that he understood theagreement was tentative because it was pendingratifica-tion by the union membership. Hatley's immediate re-sponse to Beauchamp was, "No, we don't."Hatley's testimony on cross-examination:Q. Okay. And Mr. Beauchamp said, "We tenta-tively agree on everything that's on the table." Isthat right?A. That's ... .Q. "With or without the pension. Which everone you want."A. That's what he said, yes.Q. And you wouldn't accept that?A. That's correct.Q. Despite the fact he accepted all your propos-als?A. That's correct.Hatley testified that the meeting adjourned approxi-mately 5 p.m. and there was no attempt to set up anyother meeting at that time. Hatley stated that when heleft the meeting he did not believe he had a labor con-tract with Local 96.Shortly after 28 August he got a call from Bryant, andBuddy told him that the contracts had been ratified andthe parties needed to get together to put some books to-gether. Hatley stated he told Bryant "No, we don't havea contract. As I told you before-we don't have a con-tract until all open issues are resolved."Hatley added,"You'reputtingyour cart above yourhorse in thismatter and if you've got any problem, I want to haveyour boss call me." Although Hatley did receive corre-spondence from Bryant subsequent to the telephone call,he did not have any further telephone conversations withBryant. Specifically, he did not have a telephone conver-sation with Bryant on 19 September.Lee Chambers testified he is vice president of financeforW. Pat Crow Forgings, Inc. and has been for thepast 9 years.He attended all the negotiating sessions.Chambers' chief function during the course of the lastthree sets of negotiations in 1978, 1981, and 1984 hasbeen the recording secretary, that is to keep the notes.Chambers said that the Company's proposal on no pen-sion plan was only viable for the first couple of meetingsand it was changedsometimeafter that.At the 28August meeting when Beauchamp said there was anagreement,Hatley said, "No, we don't." Hatley addedwe would only have an agreement when all the matterswere agreed on. When Chambers left the meeting, he didnot think there had been a contract reached between theCompany and the Union. Chambers acknowledged thatBeauchamp stated that the Union had a contract for themembership to ratify with or without the pension, and anadditional comment that there is a contingency the Com-pany will study a pension plan or something along thatline.Chambers said that at the close of the meeting on 28August the issues that remained open were duration, pro-duction incentive program, and pension. Those were thethree main issues. Chambers said the outstanding propos-al on duration of the contract is contained in the Compa-ny's original proposal, General Counsel's Exhibit 4. Alsothere was an outstanding proposal on an incentive plan,but it was verbal. Beauchamp, at the meeting, acceptedalltheCompany'soutstandingproposals.Chambersstated that as he recalled that was his statement.On 6 September Bryant called Chambers. Bryantcalled to inform Chambers that the committee and mem-bership had met and ratified the agreement. Chambersasked Bryant how many people were present. Chambersrecalled Bryantsaid40 anditwas unanimous. Bryantthen changed it and said no it was not unanimous, butthemajority accepted it. Chambers states he informedBryant that none of the company officers or superiormanagement had informed him that there had been anagreementand he would have to check with HaroldHatley, the chief negotiator. The telephone conversationwith Bryant lasted approximately 2 to 3 minutes. Cham-bers stated he did not, during the course of the conversa-tion, agree with Bryant that there was a contract be-tween the Company and Local 96.Chambers had another conversation with Bryant on 13September. The Union had asked for some informationfrom the Company at the 28 August meeting and Cham-bers told Bryant he had completed the list and turned itover to Hatley for his review. Bryant would have tocheck with Hatley. Chambers estimates the annual sav-ings to the Company on their wage proposal to be be- W. PAT CROW FORGINGStween $150,000 and $160,000. Annual savings for theCompany based on the downtime proposal would be$15,000 to $16,000. The annual savings for the Companywith their no pension proposal is approximately $15,000.Chambers had made a survey of the competitors' wagesin the area and a rounded estimate is approximately $2-an-hour difference. The Company had already experi-enced this with prior quotes because so many of the air-craft people were going out and demanding 3-year, firm,fixed contracts.That was how Pat Crow was gettingbeat up, because of the difference in the contract cost.Before the union contract expired, the Company hadasked the Union for a wage freeze, but the Union turnedit down.Oscar Tibbs testified that he was a member of the em-ployee negotiating committee and that he attended thebargaining session on 28 August 1985. Beauchamp askedHatley if he still had his proposal and was it still on thetable.Hatley said,"Yes it was."Beauchamp then said weaccept it and Hatley said,"Okay." They wentacross thetable and shook hands and that was the end of the meet-ing.Tibbs said that the meeting lasted for approximately5 hours, and that the point in the meeting when the com-pany proposals were accepted by the Union was late inthemeeting.Tibbsdid not recall Hatley stating thatthere were any open issues after the Union had said theyaccepted the Company's proposals and he was in themeeting for the whole time.Analysis and ConclusionsThe General Counsel's complaint alleges that the par-ties reached agreement on all substantive terms of a con-tract on 28 August, but when requested to execute awritten contract thereafter Respondent refused.Respondent contends that no agreement on contractterms was ever reached by the parties due to outstandingopen issues and in the strictest sense theCompany didnot refuse to executean agreement.As Respondent argues,the essential allegation of thecomplaint is that "Respondent and the union agreed oncontract terms."If no agreement existed,there is no stat-utory mandate to reduce the agreement to writing andsign it.No witness could adequately recall the substance ofnegotiating sessions.Each witness attempted to recon-struct the meetings and in several cases offered writtenexhibits into the record.My determination is based on acomposite of facts describing what took place betweenthe parties and, particularly,at the last two meetings of10 May and 28 August 1985.A review of the record testimony and the objectiveevidence leads me to the conclusion that an agreementwas reached by the parties on 28 August, and Respond-ent's subsequent refusal to reduce the agreement to writ-ing and execute it as a contract constitutes a violation ofthe Act. Following is my reconstruction of the negotia-tions based on uncontroverted and credible record evi-dence,both subjective and objective.The parties negotiated for 14 months, during whichtime 20 meetings were scheduled and held. There wereonly two procedural ground rules agreed to: (1) therewould be no final agreement until all outstanding issues221were agreed to, and(2) any agreement reached by thenegotiating teams had to be ratified by the Union's mem-bership before it became binding on the parties.The meetings began 28 June 1984, with the Union sub-mitting their contract proposal in writing and referencedto the changes sought in the preceding contract. At thesecond meeting the Respondent countered with a com-plete written contract proposal of its own and with oralreferences to the preceding contract. Over the course ofthe next 15 meetings there was very little movement byeither party from their original proposals. Hatley re-called only one agreement between the parties that oc-curred in the seventh or eighth meeting. The partiesagreed that the masculine gender,when written, wouldinclude reference to the feminine gender,if applicable.Bryant could recall several agreements within the sametime period, but only after reference to his copy of theUnion's proposal that he used as a work tool during ne-gotiations:At the secondmeeting,31 July 1984, theUnion withdrew its proposal for a 10th holiday and ac-cepted the Company's proposal that holidays remain un-changed at 9; at a later meeting the Union withdrewtheir proposal for increased company premium contribu-tion and increased employee benefits and accepted thecompany proposal that employees health and life insur-ance remain the same as in the expired agreement; addi-tionally, the Union initially proposed lung and chest X-rays every 6 months for affected employees but, at somepoint, accepted the company proposal as originally writ-ten. The Union's proposal sought a 1-year agreement andthe company proposal sought a 3-year agreement. Bry-ant's notes reflected that, at the 13th meeting on 7 No-vember 1984, Hatley renewed the Company's proposalfor a 3-year agreement including the Union'spensionplan with a 50-cent-per-hour contribution for each em-ployee. The Union at that time did not accept the pro-posal.Although the record contains several references to dis-cussions of items both within and without those clausespreviously proposed, there is no substantive evidencethat the parties original proposals of 28 June and 31 Julywere modified or withdrawn to the extent that the par-tieswere negotiating with a new or differentbase. Thatis,from the 1stto the 17thmeeting,the parties were ne-gotiating from their respective original proposals.The 18th meetingon 5 April1985 included a discus-sion of "production downtime,"which ended in a writ-ten company proposal that the Union did not accept.On 10 May 1985 the parties met for the 19th time butwith Beauchamp as the union spokesman for the firsttime.It is undisputed that Beauchamp began the meetingby confirming that the company contract proposals werecontained in the initial written proposal of 31 July 1984,the written safety and health committee program propos-al, and the written letter of understanding on productiondowntime originating in theApril 5meeting(G.C. Exhs.4, 5, and 9).After discussing production downtime, in-cluding employee productivity and incentive, Hatleyadded a written list of machines to the Company's pro-duction downtime proposal. The Union's contract pro-posal sought no change in the grievance procedure or 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe no-strike clause. The Company's proposal, however,included the no-strike clause within their proposed griev-ance-arbitrations clause that also recognized the func-tions of stewards. After discussion, the Company in writ-ing proposed arbitration meetings be held off companyproperty but within the metroareaof Dallas-Ft.Worthand that employees and stewards attend uncompensated.Further,discussion on steward functions,including num-bers to be appointed, followed based on the Company'soriginal proposal on a stewards' clause. The parties couldnot agree on the grievance or the stewards' proposal. Adiscussion of the no-strike provision of the Union's origi-nal proposal produced agreement between the partieswith deletion of the reference to the members voting inaccord with the union constitution. Although further dis-cussionfollowed,no additional agreementswerereached.The parties next met on 28 August 1985. The recordshows that Beauchamp reviewed with Hatley what com-pany proposals were on the table. The outstanding pro-posals were:The Company's original proposalof 31 July1984; the written proposal on the safety and health com-mittee; the letter of understanding on production down-timewith schedule "A" attached; and the written com-pany proposal on arbitration offered at the 10 May meet-ing.Beauchamp restated the parties'agreement on theno-strike clause reached on 10 May.Discussion began on the production downtime propos-al centering on items 3and 4. The Company's originalproposal provided for a washuptime,as did the expiredcontract, but the Company's letter of understanding pro-posedno paid washup time.The Company was con-cerned about prior abuses of paid break periods and pro-posed a progressive discipline for abusers. The partiesagreed to two 10-minute unpaid breaks each day and anunpaid lunchperiod of 30minutes.They also agreed thatrestroom breaks would be deleted from item 3 and anyemployee abusing the privilege would be disciplined pro-gressively-a verbal warning, suspension for 3 days, andthen discharge. After reference to wage rates in the con-tract proposal, the parties agreed that item 4 could resultin an employee being reduced in pay to a level below theFederalminimum wage.The parties agreed that the re-duced wage in item 4 would be either half pay or theFederalminimum wageto give the employee the higherof the two.Wages as proposed by the Company in Exhibits "A"and "B" of their original proposal on 31 July 1984 wasdiscussed.The proposed wage for grade I of $10.50 anhour was to extend to 1987. Hire-in rates of new hiressinceAugust 1984 were reduced with progressive in-creases to the maximum after 6 months for each classifi-cation.The Company's proposal included only 6 laborgrades with all 16 classifications of employees within thelabor grades. The parties did not agree on wages.The parties referred to thepension planbrochure anddiscussed the effect of termination of participation proce-dures on the striking employees yet to return to work.The status of newly hired employees as of August 1984was discussed with particular reference to continuousemployment and the inactive status of employees onlayoff. Discussion thus turned to the Company's originalExhibit "C" proposal on related monetary matters. Para-graph 2 of the Company's letter of understanding on pro-duction downtime proposed half the hourly rate forspecified downtime, whereas Exhibit "C" proposed theFederal minimum wage.The discussion clarified that theCompany's proposal for wages on specified downtimewas as shown in paragraph 2 of the letter of understand-ing and replaced paragraph1of Exhibit "C" in the Com-pany's original proposal.The parties returned to discussion of the Union's pen-sion plan. Hatley expressed interest in the Union's planand serving in a trustee capacity.Hatley sought informa-tion about administration of the Union's plan and sug-gested the Respondent may continue the plan.Beauchamp at this point, on behalf of the Union, ac-cepted all company proposals on the table, including theunderstandings previously agreed to. He stated that therewas tentative agreement on all items on the table subjectto a ratification vote by the union membership. Hatleyquestioned whether the parties indeed had an agreementon the pension issue.Beauchamp confirmed with Hatleythat the Company's proposal on pension was as con-tained in the original proposal of 31 July 1984, i.e.,nopension.Beauchamp accepted the Company's contractproposal withno pension.Hatley and his committee left the room for severalminutes to caucus. When Hatley returned, he informedthe union committee that the president of the Companyexpressed appreciation that an agreement had beenreached.Hatley continued showing interest in the Union's pen-sion plan and several points of the plan were discussed.Hatley wanted: the amount of distribution in Texas since1984, a copy of the trust agreement, the amount eachemployee had in the pension accounts, the lump-sum set-tlement provision rules for modification, and a guaranteethat the striking employees would have no loss of fundsor vesting rights due to their break in service. Hatleyspecifically requested a letter to the Companyexplainingthe effect of the break-in-service rules on the employeesout on strike.Beauchamp told Hatley that the union membershipwould vote on the Company's contract proposal ofnopension;however, if the Company later agreed to includethe pension plan for the employees, there would be noobjection by the Union.Neither party requested the other to "sign off" theproposals to express the parties agreement to outstandingproposals. Before the meeting ended Bryant requested acurrent seniority list with wage rates as of 28 August1985.Bryant conducted the ratification vote on 5 September.The members accepted the company proposals for a con-tract without a pension. Bryant telephoned the results ofthe vote to the Company. The next day Bryant sent afollowup letter to the Company suggesting a meeting toformalize the contract. Bryant made several attempts toreach Hatley by phone but was unsuccessful until Sep-tember 19. That same day Bryant received Hatley's letterof September 16 denying that any agreement had beenreached and referring to the outstanding pension issue. W. PAT CROW FORGINGS223Bryant countered with a letter reaffirming the ratificationvote for a contract without a pension and requesting theCompany to execute the contract as agreed on.Hatley, in his letter to the Union on 16 September,wrote that the pension issue remained outstanding anduntil it was resolved there was no complete offer for theUnion to accept. In his testimony, however, Hatley enu-merated 13 proposals that he considered outstandingissues atthe conclusion of the 28 August meeting: dura-tion of contract, pension, employee handbook, produc-tion standards, progressive discipline, wages, productiondowntime, dues checkoff, safety and health, arbitrations,job classifications, notification of overtime, and contractprinting cost. Hatley, in the same testimony, also statedthat several of these outstanding issues were included intheCompany's initialwritten proposal to the Union.Thus, duration, pension, progressive discipline, wages,production downtime, dues checkoff, safety and health,job classifications, notification of overtime, and contractprinting cost were on the table at the beginning of the 28August meeting. There is no evidence to evince with-drawal by the Company ofits initialproposal or anyportion thereof. The evidence shows the opposite. Theparties continued negotiatingfrom the Company's initialproposal.There is record evidence that the Companyorally proposed alternative pension programs for theunion negotiating teamto consider.Contrary to Respondent's argument, the Union's ac-ceptance of the initial proposal of "no pension" is notmade ambiguous by the further proposal that, on reflec-tion,Respondent may agree to continue the union pen-sion trust as before. Moreover, the additional proposal ofsome future acquiescence was presented after the Unionaccepted the "no pension" proposal. As Hatley testified,the Company offered the Union several proposals on apension plan and, as with any optional offer, the subjectparty can elect that which suits them best. It is undis-puted that the Union rejected the option of paying backmoneys to employees previously covered, particularlysince the Union, as the employees representative, did notcontrol the pension trust moneys, nor would it elect topay out from its own treasury. It is equally undisputedthat the Union rejected the company option of a localpension plan administered by the local union and the Re-spondent.Thus, the Union accepted one of the three op-tions proposed resolving the pension issue raised by themultiple proposals.Hatley's concern over the $90,000previously paid into the union pension trust, whether un-derstandable or not, is not relevant to the current negoti-ations.The payment and use of that money was con-trolled by past agreements with the Union and cannotnow be questioned by Respondent as a condition forreaching a new agreement. Especially where, as here,Respondent's multiple pension proposals did not includethe Union's pension trust as before.The expired contract had a safety and health provisionfor an employee safety committee. Respondent's initialproposal deleted the safety committee and set forth abasic policy on safety and health. During negotiations,on 21 September 1984, Hatley submitted an additionalwritten proposal on safety and health, which, in effect,made provision for the safety committee originally delet-ed in the Company's initialproposal. Thus, Respondent'scomplete proposal on safety and healthwas contained intwo written proposals and both were viable on 28August. The Union specifically accepted both proposalsas the contract term on safety and health at the 28August meeting, which effectuated a tentativeagreementbetween theparties onsafety and health. Therefore therewas no"open issue" on safety and health at the close ofthe meeting.Hatley's contention, expressed in his testimony, thatthe parties had not reachedagreementon the arbitrationclause, is not supported by the record evidence. It is un-disputed that the Company made two written proposalson arbitration and nothing more. The initial proposalcontainsthe grievance and arbitration procedure andHatley's handwritten proposal of 10 May completes theCompany's proposals making provision for arbitrationmeetingsto be held off company property with no com-pensation for employees or stewards attending. Both pro-posals were on the table on 28 August and were specifi-cally accepted by Beauchamp, according to Hatley'slater testimony.Absent additional proposals on arbitra-tion (and thereare none) there can be no "open issue"on arbitration.Hatley's testimony of the "open issue, overtime notifi-cation" was in error. The expired contract didnotcon-tain a provision for notification of overtime, but theUnion's initial contract proposal did submit adding a newsection to article XIV of the expired contract. The Com-pany's initial proposal on "overtime and premium pay"did not include a provision for overtime notification nordoes the record contain any evidence that Hatley madeany such proposal to the Union. In the absence of a pro-posal by the Company on "overtime notification" therecan be no outstanding issue based on the Union's propos-al.All union proposals lacking tentative agreement wereeffectively abandoned and/or withdrawn when Beau-champ accepted the open company proposals as the basisfor a union contract.Hatley's reference to open issues on "the employeehandbook" and "work rules" is unsupported by therecord evidence.The expired contract contained alengthymanagement-rights clause that made provisionfor the Company to supply each employee with a copyof the "employee handbook" and to furnish each em-ployee with a copy of "work rules" as well asposting onthe bulletin board. The Company's initial proposal, how-ever, reduced themanagements-rights clause toa singleshort paragraph vesting all rightsinmanagement notspecifically limited by any arguments reached. There isno evidence of a specific proposal by the Company on"employee handbook" or "work rules" in this record,therefore no "open issues" exist involving "the employeehandbook" or "work rules."Hatley's assertion that "open issues" on "productionstandards" and "the employee incentive program" exist-ed following both the 10 May and 28 Augustmeeting isunfounded. The record evidence shows that discussion ofthewritten proposal "production downtime" includedreferences to "production standards" and an "employeeincentive program" as a means of improving production 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the striking employees, if and when they returned towork, and rewarding the replacement employees fortheir efforts.Beauchampcredibly testified that Hatley,during the discussions,praised the replacement employ-ees for their more efficient productionincluding lessdowntime and more injury-free employment.Hatley tes-tified that discussions of "production standards" weregeared for some future time because any establishment orincrease standards would be based on time and motionstudies yet to be made by an industrial engineer.Hatleyalso stated that discussions of "an employee incentiveprogram" never got to the point where any specificswere worked out nor did the Company make any modifi-cation to its original proposal or incorporate such a sub-ject in a written proposal. As Hatley testified, "they[company]simply just raised it again."The lastsuch rais-ing and discussion was 10 May.Discussions during nego-tiations do not make proposals.It is clear that neither the"employee incentive program" nor "production stand-ards" were discussed sufficiently to formulate either intoa specific proposal oras an additionto the written pro-duction downtime proposal. Thus, neither "productionstandards" nor "an employee incentive program" wereon the table or subject to acceptance as a term of the ne-gotiated contract.Contract printing cost cited by Hatley as an "openissue" between the parties is clearly "closed." The ex-pired agreement in article XXV made provision for theCompany to absorb the cost of printing and distributionto all employees. Respondent's initial proposal of 31 July1984, article 32, reversed the prior provision making theUnion responsible for the printing and distribution costof any agreement reached between the parties. There isno evidence in the record that Respondent's article 32was withdrawn, abandoned, or replaced by any subse-quent proposal. It was, therefore, included in the compa-ny proposals accepted by Beauchamp on 28 August.Having been accepted by the Union as a proposed termfor the contract,it cannot now remain an open issue.Although only referred to by Hatley, inferentially, as achange in Respondent'sposition I am treating his testi-mony of "dues checkoff" as his opinion of an "openissue."But forHatley's bare statement,there is not onescintilla of substantive evidence that dues checkoff wasnegotiated and much less that Respondent's initial pro-posal "dues checkoff" was modified. Because Hatley ap-peared to be building his testimony rather thanmaking agenuine attempt to recall what occurred at the criticalmeetings,I am discrediting him on his "open issues" tes-timony. In addition to being somewhat contradictory,Hatley's testimony was confused by injections of person-alopinions or mere assertions that certain facts wereextant.Without more, his testimony cannot alter the se-quence of events evinced by credible testimony of otherwitnesses and the objective evidence in the record. Fur-ther, the union proposals, and the manner employed bythe union to modify those proposals, are irrelevant. Thisisnot a case of piecing together a contract from oppos-ing proposals. The contract here is contained entirelywithin the Company's proposals.My determination that an agreement was reached be-tween the parties on 28 August is supported by substan-tial record evidence and the current Board law. Whetherparties havereached agreementon a collective-bargain-ing contract is not measured by the technical require-ments of contract law. As Respondent argues in brief,the Board does require that parties to collective-bargain-ing negotiations have a meetingof theminds on all sub-stantive terms for a final agreement to be constituted. Ifdisagreement over the substance of certain contractterms exist,there is no meeting of the minds.Here, thereis no doubt there was a meeting of the minds.Hatley hadcomplete authority to negotiate a contract and to reach afinal agreement.To implement that authority Hatley wasthe single author of all proposals made by Respondentwhether oral or in writing. The proposals were in con-tract form,clause by clause.Beauchamp,in turn, hadcomplete authority to negotiate a contract with finalagreement of the Union exercised by the employee mem-bers of the Union. The parties were negotiating underthe auspices of two ground rules: (1) There would be nofinal agreement until all outstanding issues were resolved,(2) all agreementson contract terms were tentative pend-ing a ratification vote of the membership. Neither partysuggested a signoff procedure on tentative agreements.The failure to use a signoff procedure, however, did notproduce disputes over tentative agreements during nego-tiations.The absence of disputes is partially due to theexperience of the negotiators and partially due to thelack of any tentative agreements of substance during thefirst 17 meetings. Both parties were holding firm to theirinitial proposals.Hatley then modified, in writing, sever-alof the Company's proposed clauses with additionallanguage. These additions were identified and recognizedas proposals by Hatley and formed the basis for negotia-tions. In only one instance was an oral proposal made byHatley. That instance was the alternative pension plansproposed by Hatley at the 28 August meeting. The collo-quy between the parties and the correspondence betweenthe parties subsequent to the 28 August meeting suggest,only, that Hatley still had questions in his mind about theUnion's pensionplan.Albeit Hatley testified that severalother items were raised orally at many meetings, it is afact that any proposal representing a change from the ex-pired contract or a concession by the Union was reducedtowriting by Hatley. Once the parties understood themeanings of terms used there was little room for dis-agreements over substance of contract terms. The recordevidence shows that such disagreements did not exist.Clearly, therefore, when Beauchamp accepted all writtencompany proposals on the table on 28 August there ex-isted a meeting of the minds.The Respondent's "mind"was memorialized in the written proposals and theUnion's "mind" was superimposed on the written compa-ny proposals by Beauchamp's unequivocal acceptance.Accordingly, I conclude and find that the partiesreached ameetingof the minds on 28 August for a com-plete and final agreement and that the Union by lettersdated 6 and 19 September requested the Company to fi-nalize the agreement. Further, I conclude and find thatRespondent's failure to acknowledge final agreement wasever reached is tantamount to a failure to execute thefinal agreement as requestedby the Union. (Contrary to W. PAT CROW FORGINGSRespondent's argument in its brief that in the strictestsense, the Company did not, nor has it to this date, everrefused to executeanagreement.) By positioning itself todeny execution of the contract as requested, Respondenthas violated Section 8(a)(5) and (1) of the Act.The hiatus of silence between 9 and 16 September, inconjunction with Hatley's single attempt to resurrect a"pension issue" subsequent to the 28 August meeting,serves to enforce my resolution that an agreement hadbeen reached. Further, if Hatley had favored one pensionplan over another, he simply would not have proposedthe unfavorable or would have withdrawn it with dis-patch.Hatley choose to do neither. Further, Respond-ent's argument that it would be unreasonable to bind theparties to a 3-year contract with an effective date in 1984because the Company soughtwage concessions duringthe 14 months of negotiations is unavailing. The agree-ment reached on 28 August does not dictate any retroac-tivity of wages since the replacement employees are paidat or below thewagelevel of theagreement.CONCLUSIONS OF LAW1.Respondent, by refusing to execute the collective-bargaining agreement reached on 28 August, as request-ed by the Union on 6 September, has violated Section8(a)(5) and (1) of the Act.2.Respondent has not engaged in any other unfairlabor practices.3.The aforementioned unfair labor practice affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having violated Section 8(a)(5) and(1)of the Act by refusing to execute a collective-bar-gaining agreement, previously agreed on, shall be or-dered to forthwith execute the agreement reached on 28August 1985.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, W. Pat Crow Forgings, Inc., a Sub-sidiary of TIC Investment Corp., Ft. Worth, Texas, itsofficers,agents, successors,and assigns, shall49 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4TheGeneral Counsel,in brief,moved to include a visitatonal provi-sion in my Order Under the limited circumstances of this case and inview of the long history of bargaining I see no need for such an Order Itherefore deny the General Counsel'smotion2251.Cease and desist from(a)Refusing to bargain in good faith with the Interna-tional Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers & Helpers, Local 96, AFL-CIO,by refusing to execute an agreed-on contact.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request by International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers &Helpers,Local 96, AFL-CIO, execute forthwith thecontract on which agreement was reached with theUnion on 28 August 1985, completed copies of whichshall be furnished by the Union.(b) Post at its offices in Ft. Worth, Texas, copies of theattached noticemarked "Appendix."5 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the words in the notice reading "Posted byOrder ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTrefuse to bargain in good faithwith theInternationalBrotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths,Forgers& Helpers,Local 96,AFL-CIO byrefusing to execute an agreed-on contract.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteedby the Act.WE WILL,on requestby theInternational Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths, Forg-ers& Helpers,Local 96, AFL-CIO,execute forthwiththe contract on which agreement was reached with the 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion on 28 August 1985, completed copies of whichshall be furnished by the Union.W. PAT CROWFORGINGS,INC., A SUBSIDI-ARY OF TICINVESTMENT CORP.